Title: Conversation with George Beckwith, [22 March–April 1790]
From: Beckwith, George,Hamilton, Alexander
To: 


[New York, March 22–April, 1790]
7.   [Beckwith] I am directed by Lord Dorchester to thank You for those expressions of civility, which You were pleased to use with respect to him, when I had the pleasure of seeing You in autumn, and for the confidence You reposed in His Lordship, in the communications made by me upon that occasion; they have been transmitted home, and although the delays incident to the season of the year have not hitherto enabled His Lordship to hear from Great Britain in reply he has judged it necessary to defer no longer the expressing his approbation of the principle, You then laid down “that it is expendient that a solid friendship should be established between the two countries.” I am desired to explain this to You, and to remain a short time here, in case any information from home, subsequent to my leaving Quebec, may enable His Lordship to throw further light on this subject.
[Hamilton] I am happy to find Lord Dorchester’s sentiments are in favor of that general principle, which I hold to be so evidently compatible with the welfare both of Great Britain and of this country.  My communications with You, You will of course always consider to be informal, but on this particular point I think I speak the sentiments of the majority of those, who are to conduct the affairs of this country; as to my own part my ideas naturally extend to objects, which I hold to be favorable for the general interests of the States, in which view I contemplate a connexion with You, and further than they may have that tendency, I certainly should not go, but with us different gentlemen may view this matter in different lights; the President of the United States I am inclined to think considers this subject in a favorable one. Mr. Jefferson, the Secretary of State, who lately returned from Paris on his private affairs, the condition of France not requiring his presence, and who did not know of his appointment until his arrival in America, is of opinion that the struggle for freedom in that country will be successful, and when completed, that it will be productive of great commercial benefits to the States, from the influence of the Marquis de la Fayette, who is greatly attached to this country, as well as from that general bias, which those, who guide that party, have always shewn towards us. From these considerations I am the more strongly disposed to view the present time as particularly favorable for the consideration of a commercial Treaty. As to Spain no doubt the navigation of the Mississippi does attract the attention of discerning men with us, and it is looked forward to as the probable source of coldness, possibly of differences with that court at a future period, but it does not appear to me, that it could come under immediate consideration. With regard to your Court having a Minister here I am clear, that would be a measure, which would give general satisfaction, the particular rank might depend on the pretensions of the gentleman in question for that station; high appointments in our situation woud not be thought eligible; I am not versed in diplomatic distinctions, but am led to think that a Minister Plenipotentiary is of a scale adequate for the purposes of both countries, concluding that a parity of rank would be proper for each.
I am authorized further to say, that it is for Your consideration whether in the present stage of this business You may judge it expedient to make any further communications to Lord Dorchester.
I cannot at this moment determine, whether it may be proper to communicate further with Lord Dorchester on this subject, or to carry it forward through a regular official channel. Mr. Jefferson arrived last night, and these matters are in his department. Pray how long do You intend to remain here?
[Beckwith] Until about the middle of April.
[Hamilton] It is probable that before that time I shall have it in my power to give You some information on this point.
We observe a paragraph from a London paper, that mentions Lord Hawkesbury and Mr. Grenville being engaged in the framing the outline of a commercial Treaty with us, pray in what official station is His Lordship?

[Beckwith] His Lordship has presided at a Committee of the Privy Council for commercial affairs.
In continuation
[Hamilton] Nothing has happened since I had the pleasure of seeing You, to render it requisite for me to change my opinions on the different subjects touched upon in that conversation. A Treaty of Commerce with Great Britain is generally wished, and the full consideration of the subject is desirable. The reciprocal appointment of Ministers is also very agreeable, the particular grade is a secondary consideration, and may be readily accomodated to the mutual convenience of both countries.
Nb. Mr. —— added something with respect to the States having sent a Minister to Our Court, which we never acknowledged, and hinted, as if it was expected, that it was for Us to make the first offer; I replied that the condition of the States at that time had been such, as to have rendered it impracticable for a Minister from us to have remained at New York, and if otherwise, from the nature of their then government he could have been of no service.
In continuation
[Beckwith] I have requested to see You as the time is drawing near when I intend returning to Quebec; I conceive it to be necessary and not improper for me to remark that I take it for granted, the different communications, You have been pleased to make to me, flow from that source, which under Your present government, is alone competent to make them.
[Hamilton] I am not authorized to say to You in so many words, that such is the language of the President of the United States, to a gentleman, who has no public character such a declaration cannot be made, but my honor and character stand implicated in the fulfilment of these assurances. The gentlemen at the head of the different departments may not have precisely the same way of thinking on all public concerns. I therefore speak with the greatest caution on all points in which they have a direct share, but where it respects the President to whom this must have reference, I can speak with more precision. I can say this, that his mind is perfectly free from any bias whatever on this subject and that he is ready to go into the discussion of every thing unsettled between the two countries.
[Beckwith] If I comprehended You the last time I had the honor of seeing You You suggested some difficulty in the appointment of a minister to us.
[Hamilton] Yes I did so, we have had a Minister at Your Court You did not send one in return, we should find a difficulty in taking the lead again in such a nomination.
[Beckwith] I am sorry to observe the disputes upon Your North east frontier relative to the boundary, and the publications in Your newspapers on the subject.
[Hamilton] Yes, that matter ought to be settled as soon as possible, as some accident may possibly happen.
[Beckwith] It is to be hoped, that Your government most interested in this matter (Massachusetts bay) will not become intemperate.
[Hamilton] I think it right to remark to You in this place, that a degree of moderation and good sense, has been conspicuous in the conduct of the Eastern Governments since the peace, which has not been equally so to the southward of Pensylvania, at the different periods, in which I have been a member of Congress under the late Constitution, I have had frequent occasions to observe this, and at first I acknowledge with some surprize, cool, plain good sense, determines their decisions without either animosity or partiality; it is not so much so, I am sorry to say to the southward, and I have been frequently led to consider the cause; I am inclined to think that the sentiments of one or two gentlemen in the southern States, whose characters give them influence, has led to this, they have been esteemed men of superior capacity, And certain causes have induced them to keep alive distinctions neither wise nor proper; but these persons are not at present in office, and possibly the private circumstances of too many of our southern planters, and their dread of the operation of the federal Courts, may also have an influence.
[Beckwith] As Enthusiasm cannot suppose that with respect to us, there exists the smallest necessity to compel the consideration of commercial subjects with the States, and however embarrassed You may still continue in many respects, as candor must admit, that Your situation is better, than it was two years ago, I should hope if there shall be any discussions on this subject they will be entered upon with temper and candor.
[Hamilton] It is the duty of every man in Office to do so; we have still much to do, but the foundation is laid, and our difficulties are chiefly owing to ourselves; it will require time, but in the course of things we must become a very considerable people. I have ever thought it undesirable, that we should be courted by one power in Europe only; I do not mean this in the common acceptation of the word, but that our connexions should be more extended.
